Citation Nr: 0425726	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-05 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to service connection for a chronic, acquired 
psychiatric disorder, also claimed as secondary to bilateral 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served in the United States Army Reserves from 
September 1956 to September 1962, to include active duty for 
training from March 17, 1957, to September 16, 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no medical opinion, based on examination of the 
veteran and review of the entire record, of a nexus between 
currently diagnosed bilateral hearing loss or tinnitus, first 
noted years after the veteran's separation from active duty 
military service, and the veteran's active duty for training 
or inactive duty training.  

3.  There is no medical opinion, based on examination of the 
veteran and review of the entire record, of any aggravation 
of a pre-service nervous condition, which was noted at the 
time of the veteran's Reserve enlistment medical examination, 
during the veteran's active duty military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active duty military service, nor was either 
bilateral hearing loss or tinnitus incurred in or aggravated 
during active duty for training or inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.156(a), 
3.159, 3.303, 3.385 (2003).  

2.  A chronic, acquired psychiatric disorder was not incurred 
in or aggravated by active duty service, nor was a chronic, 
acquired psychiatric disorder proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.156(a), 3.159, 3.303, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case, see Bernard v. Brown, 4 
Vet. App. 384 (1993), and there has been full compliance with 
the VCAA, and all other legal precedents applicable to the 
claim.  See Pelegrini II.  Under the facts of this case, the 
Board finds that the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for service connection for bilateral hearing loss 
and tinnitus, and for a nervous condition, also claimed as 
secondary to bilateral hearing loss and tinnitus, was 
received in June 1994.  An initial determination was made in 
1994, both of which occurred many years before the VCAA was 
enacted.  In August 2003, the veteran was informed of VA's 
duty to assist, as prescribed by the pertinent provisions of 
the VCAA, and advised him of the development actions required 
by the statute.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Hence, there has been substantial compliance with 
Pelegrini II in that the appellant has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  See Pelegrini II.  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  "Reserve component" means the Army, Naval, 
Marine Corps, Air Force and Coast Guard Reserves and the 
National and Air National Guard of the United States.  
"Reserves" mean members of a Reserve component of one of 
the Armed Forces.  "Veteran" means a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  See 38 C.F.R. § 3.1.  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty (emphasis 
added), and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury  
(emphasis added) incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Factual Background

The veteran's service personnel records show that he enlisted 
in the Army Reserves in September 1956 and served until 
September 1962, which included active duty for training from 
March 17, 1957, to September 16, 1957.  In service, his 
military occupational specialty was clerk typist.  

Essentially, the veteran maintains, in correspondence and in 
testimony presented at his personal hearing, that he has 
suffered from bilateral hearing loss and tinnitus as a result 
of acoustic trauma, which occurred on the firing range in 
basic training while stationed at Fort Dix, New Jersey.  He 
alleges that, while firing his weapon, an M-1 rifle, on the 
firing range he went entirely deaf.  He maintains he was 
hospitalized at the hospital at Fort Dix, where after about 
three or four days, his hearing returned, but he has 
experienced ringing in his ears ever since that time.  He 
claims he wore no ear protection on the range firing and that 
he was first aware of sustained hearing loss a few years 
after his separation from active duty, when he sought 
acoustic testing at Temple University.  In addition, he 
asserts he has since developed a nervous condition as a 
result of his hearing condition.  

A.  Hearing Loss and Tinnitus

Review of the veteran's service medical records do not show 
any complaints or symptomatology associated with either 
bilateral hearing loss or tinnitus.  The history provided by 
the veteran at his enlistment examination specifically denies 
any ear or hearing problems.  Enlistment examination notes 
normal auditory testing of hearing acuity by whisper spoken 
voice, noting 15/15 bilaterally.  At separation from active 
military service, his separation examination report notes the 
same findings, with no history of any ear or hearing 
problems.  

As for the veteran's contentions that he was treated for 
hearing loss at the Fort. Dix military hospital following his 
alleged episode on the firing range, his service personnel 
records do indicate that he was assigned to Fort Dix for 
basic training, from March 27, 1957, through May 18, 1957, at 
which time he was reassigned to Fort Devens for advanced 
individual training as a clerk typist (MOS 711.10), with 
twelve days leave authorized between assignments.  The 
morning reports from the Medical Holding Detachment, 
Patients, Fort Dix from March 29, 1957 through April 1, 1957, 
confirm the veteran was in the Fort Dix hospital.  However, 
he was not receiving treatment for any hearing loss or 
tinnitus complaints.  Rather, his service medical records 
show that he was receiving treatment during those periods for 
a cold and was placed under medical observation for 
hepatitis, which he had reported, by history, at his entrance 
physical examination, and then for acute, moderate 
pharyngitis and reaction to prophylactic inoculation, 
manifested by fever and general malaise, due to routine 
processing accomplished in March 1957 at the time of his 
entry onto active duty.  

The report of the veteran's periodic military Reserve 
physical examination, dated in September 1961, notes a normal 
auditory testing of hearing acuity by whisper spoken voice, 
noting 15/15 bilaterally.  Audiometric examination revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
250
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (15)
0 (10)
0 (10)
30 (40)
0 (5)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes.] 

The above-mentioned period examination report makes reference 
to an audiological report from Temple University, dated in 
October 1960.  This audiological evaluation revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  

HERTZ
250
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (10)
-5 (5)
35 (45)
X
45 (50)
LEFT
-5 (10)
-5 (10)
-5 (5)
40 (50)
X
55 (60)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes.] 

The audiological test results from Temple University, as 
reported by the director of audiology, P. Rosenberg, Ph.D., 
notes that, when tested monaurally, the scores were:  right, 
82%; left 82%; which meant that, when speech was made 
"comfortably loud," there was occasional difficulty in 
interpreting its vowel and consonant elements.  The pure tone 
audiogram revealed normal hearing out through 1000 cycles per 
second, with a subsequent decrease in acuity reaching a peak 
at 4000 cycles per second with some recovery thereafter.  The 
hearing loss was of a sensorineural nature.  The audiologist 
offered that the veteran's audiometric picture was 
unquestionably one of acoustic trauma, noise induced hearing 
loss.  

Private outpatient treatment records for February 1980 to 
March 1983 show that the veteran was being seen for bilateral 
moderately severe high frequency sensorineural hearing loss.  
He was also fitted for hearing aids.  

The results of the veteran's September 1994 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels:  



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
25
60
65
75
75
LEFT
10
25
65
65
70
70

The right ear speech discrimination ability was 64 percent.  
The left ear speech discrimination ability was 80 percent.  
The examination was conducted by an audiologist; the scores 
were obtained by using a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  The 
diagnoses were moderate to severe sensorineural hearing loss 
in the right ear and moderate to moderately-severe 
sensorineural hearing loss in the left ear.  Also, tinnitus 
was present, which was described as bilateral and constant.  
The examiner noted that the tinnitus was first noticed during 
service after weapons firing.  

C. Silver, M.D., in a letter dated in January 1995, related 
that the veteran had been seen by him in a social context in 
1983.  At that time, his hearing loss was apparent and 
evaluation was advised.  He was seen in a non-VA medical 
facility in 1985, at which time bilateral sensory neural 
hearing loss was confirmed.  Repeat evaluation performed in 
the physician's office in January 1995 revealed minimal 
progression; the veteran was hearing impaired.  In a June 
1995 letter, a childhood friend of the veteran noted that, 
after high school, he had not seen the veteran until 1961, at 
which time he noticed that the veteran had developed a 
hearing loss due to explosion on the infiltration course and 
from rifle fire on the range during basic training.  

During a May 1998 hearing held at the RO, the veteran 
testified that he was never diagnosed with a hearing loss in 
service.  He related that while training at the rifle range, 
he began to notice hearing problems.  He had not been issued 
ear protection.  He was taken to the hospital and later 
released.  He also had ringing in his ears.  Because of his 
hearing problems, he had developed anxiety.  It affected his 
job performance.  He was not employed, having last worked in 
1984.  His unemployment was due to the onset of neuralgia 
affecting his face.  He had been employed in the data 
processing systems field.

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  Moreover, 
where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC tests are less than 94 
percent.  See 38 C.F.R. § 3.385.  

In the case at hand, the veteran's active duty service 
medical records fail to document the presence of chronic 
defective hearing.  At the time of his separation from active 
duty examination, in August 1957, his hearing was within 
normal limits and no pertinent diagnosis was noted, nor were 
there any complaints or history of tinnitus.  It was not 
until years later, as noted on his military Reserve periodic 
medical evaluation, taken in September 1961, of statutory 
hearing loss in his left ear at 3000 Hertz.  See 38 C.F.R. 
§ 3.385.  The military examination report appears to confirm, 
at least at the 3000 Hertz level, his referenced October 1960 
non-VA auditory evaluation report showing statutory bilateral 
hearing loss.  However, nowhere in his active military 
service records is there any indication of a hearing loss or 
complaints of tinnitus.  It is not until years later that 
bilateral hearing loss is first noted, and years later that 
he complained of tinnitus.  Further, there is no indication 
that he injured his hearing during inactive duty training 
while serving in the Reserves.  Although a Reserve periodic 
medical examination notes hearing loss in the left ear, the 
report does not indicate any injury sustained by the veteran 
that had occurred during inactive duty training, which was 
linked to inactive duty training.  The non-VA audiologist in 
the October 1960 report does offer that the veteran's 
audiometric picture was one of acoustic trauma; however, 
although he notes that the findings are consistent with 
acoustic trauma, the audiologist's opinion does not link the 
causal acoustic trauma to any specific disease or injury 
noted during active military service, or to any injury he 
sustained while on inactive duty training.  Further, the 
opinion is not based on a review of the entire record.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The record, as it currently stands, 
contains no medical evidence which establishes the presence 
of hearing loss or tinnitus until years after the veteran's 
separation from active military service and there is no 
medical evidence of any injury occurring during any period of 
inactive duty training that has resulted in hearing loss or 
tinnitus.  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).   The Board notes that the veteran 
currently has bilateral hearing loss and tinnitus, as 
evidenced by the results of his September 1994 VA audiology 
examination.  However, based on a review of the entire 
evidence of record and examination of the veteran, there is 
no competent medical opinion of a nexus, or link, between 
currently diagnosed bilateral hearing loss and tinnitus and 
the veteran's active  military service or inactive duty 
training while in the military Reserves.  Under the 
circumstances, the veteran's claim for chronic bilateral 
hearing loss and tinnitus must be denied.  

While the veteran may well believe that his bilateral hearing 
loss and tinnitus were incurred during his active military 
service, specifically during his qualification at the rifle 
range during basic training, the Board would like to 
emphasize that it is the province of trained health care 
professional to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  In this case, the 
veteran's evidentiary assertions regarding the relationship 
between any current audiology findings and his service are 
found to be inherently incredible when viewed in the context 
of the total record.  While the veteran may be competent to 
offer evidence regarding symptoms, see Savage v. Gober, 10 
Vet. App. 489 (1997), he is not competent to diagnose the 
presence of a current disability or to relate that presence 
of any current disability to any particular event or period 
of time; hence, his contentions in this regard have no 
probative value.  An appropriate medical expert must identify 
such a relationship, which involves a medical diagnosis (and 
nexus to service).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

B.  Psychiatric Disorder

The veteran essentially contends that he has developed a 
nervous disorder because of his hearing condition.  Review of 
the service medical records show that, at service entry, a 
chronic, acquired pre-existing nervous disorder was noted.  
However, he received no treatment for any complaints of 
nervousness or symptomatology associated with a nervous 
condition while on active military service.  During his 
military separation from active duty examination, conducted 
in August 1957, he specifically denied any nervousness, 
depression or excessive worry.  Examination found him to be 
psychiatrically normal.  It was not until he underwent his 
military Reserve periodic medical evaluation, in September 
1961, that he related a history of emotional difficulties, 
starting while he was a senior in college.  He had not sought 
medical treatment, until 1958, when he began seeing a 
psychiatrist at least once a week.  Following military 
examination, the diagnosis was psychoneurotic reaction, 
anxiety type.  

Following examination of the veteran and review of the entire 
record, the report of his September 1994 psychiatric 
examination notes a diagnosis of major depression, recurrent.  
The examiner offered that the veteran's current psychiatric 
disorder began about 1976.  

Analysis

While service connection may be granted for a pre-existing 
disability that was permanently aggravated during military 
service, such aggravation is not shown to be the case here.  
The veteran had no complaints or symptomatology associated 
with his pre-existing neurosis while he was on active 
military service.  There is no medical opinion, based on 
examination of the veteran and review of the entire record 
that his currently diagnosed chronic acquired psychiatric 
disorder was linked to his active military service.  Hence, 
direct service connection for a chronic, acquired psychiatric 
disorder is not warranted.

In the alternative, the veteran contends that his currently 
diagnosed chronic, acquired psychiatric disorder was 
proximately due to or the result of a service-connected 
disability, namely, bilateral hearing loss and tinnitus.  
Such secondary service-connection is moot because he is not 
service-connected for either hearing loss or for tinnitus.  
Under the circumstances, secondary service connection for a 
chronic, acquired psychiatric disorder is not warranted.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.  

Service connection for a chronic, acquired psychiatric 
disorder, also claimed as secondary to bilateral hearing loss 
and tinnitus, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



